DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 9-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ying et al. (US 2018/0368110 A1) hereinafter Ying.

Regarding claims 1 and 9 – Ying discloses preempting a slot transmission to a wireless receiver with a mini-slot transmission to the wireless receiver, wherein the slot transmission comprises a plurality of time-frequency regions (TFRs), each TFR comprising a plurality of time-frequency sub-regions, refer to Figures 6, 17, 18, and paragraphs [0074] to [0076], [0078] to [0083], [0086], [0107] to [0117].
transmitting a preemption indication to the wireless receiver, the preemption indication comprising:
a TFR position in time of one or more preempted TFRs in the slot transmission, refer to Figures 17, 18 and paragraphs [0074], [0075], [0078], [0107], [0108], [0110], [0113]. 
a TFR position in frequency of the one or more preempted TFRs in the slot transmission, refer to Figures 17, 18 and paragraphs [0076], [0077], [0109], [0114], [0115], [0190]. 
and an identifier of one or more of the plurality of time-frequency sub-regions of the one more preempted TFRs, refer to Figures 6, 17, 18, and paragraphs [0074] to [0076], [0078] to [0083], [0086], [0107] to [0117].
Regarding claims 2 and 10 – Ying discloses an identifier of a TFR backward in time relative to the preemption indication, refer to paragraphs [0074], [0084], [0085], [0101], [0107], [0110], [0113], [0117].
Regarding claim 3 and 11 – Ying discloses an index of a TFR backward in time relative to the preemption indication within a maximum backward time, refer to paragraphs [0084], [0085], [0101], [0113], [0117].
Regarding claims 4 and 12 – Ying discloses the TFR position in frequency of the one or more preempted TFRs in the slot transmission comprises a fraction of the total bandwidth, refer to Figures 6, 8, and paragraphs [0037], [0076], [0077], [0109], [0114], [0115], [0140], [0141], [0161].
Regarding claims 5 and 13 – Ying discloses the identifier of one or more of the plurality of time-frequency sub-regions of the one more preempted TFRs comprises a bitmap with a bit position for each time-frequency sub-region, refer to Figures 6, 17, 18, and paragraphs [0074] to [0076], [0078] to [0083], [0086], [0107] to [0117].
Response to Arguments
Applicant's arguments filed 6/22/22 have been fully considered but they are not persuasive. Applicants argue on page 6 of the response that the reference, US 2018/0368110 A1 (Ying) does not teach, “the preemption indication comprising: a TFR position in time of one or more preempted TFRs in the slot transmission; a TFR position in frequency of the one or more preempted TFRs in the slot transmission; and an identifier of one or more of the plurality of time-frequency sub-regions of the one more preempted TFRs”. The examiner respectfully disagrees.
Element 1 - a TFR position in time of one or more preempted TFRs in the slot transmission, in the rejection the examiner referred to paragraphs [0074], [0075], [0078], [0107], [0108], [0110], [0113], and Figures 17, 18.
Element 2 - a TFR position in frequency of the one or more preempted TFRs in the slot transmission, in the rejection the examiner referred to paragraphs [0077], [0109], [0114], [0115], [0190], and Figures 17, 18.
Element 3 - an identifier of one or more of the plurality of time-frequency sub-regions of the one more preempted TFRs, in the rejection the examiner referred to Figures 6, 17, 18, and paragraphs [0074] to [0076], [0078] to [0083], [0086], [0107] to [0117].

The examiner has pointed out for each of the elements 1, 2, and 3 above the Figures and paragraphs that support the rejection, for instance Element 1 (time) – refer to paragraph [0075] – “The time domain information may include a mini-slot position. The mini-slot position may include a bitmap to indicate preempted/punctured OFDM symbols. The mini-slot position may include a start position and length (or end position) of a mini-slot preempting/puncturing the slot” 
Also for Element 2 (frequency) – refer to paragraph [0109] – “The DCI for preemption indication may also indicate frequency-domain information (e.g., resource block index) of the preemption.”
Also for Element 3 (identifier) – refer to paragraphs [0074] to [0076], [0078] to [0083], [0086], [0107] to [0117].
The examiner has shown how Ying discloses preemption for time-frequency sub-regions as show above. A mini-slot position, slot index, and a resource block index referred to in paragraphs [0074], [0108], [0109], [0190] are an example of sub-regions in a time-frequency sub-region.
The applicant refers to sub-regions in the specification and claims 5 and 13. The definition of sub-regions is stated in Claims 5 and 13 – “the plurality of time-frequency sub-regions of the one more preempted TFRs comprises a bitmap with a bit position for each time-frequency sub-region”. The examiner has disclosed that the reference, Ying, discloses a bit-map or resource block index defining a sub-region, refer to Figures 6, 17, 18, and paragraphs [0066], [0074] to [0076], [0078] to [0083], [0086], [0107] to [0117], [0190].
	
The examiner believes the rejection to be reasonable therefore this action is made final. If the attorney believes a telephone interview will advance prosecution please call the examiner.

Conclusion 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li et al. (US 2018/0027493 A1) discloses data transmission method and device, base station, and user equipment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Banks-Harold, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (703) 872-9306.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(703) 872-9306
For informal or draft communications, please label PROPOSED or DRAFT
Hand delivered responses should be brought to:
Jefferson Building
500 Dulany Street
Alexandria, VA. 22314

John Pezzlo
2 August 2022
/John Pezzlo/
Primary Examiner, Art Unit 2465